This office action is to replace the previous office action mailed 03/01/2021.

Due to administrative oversight, the 112 6th paragraph claim interpretation was not included in the previous office action, but was necessary to support the claim interpretations/presumptions to claims 1-5. Accordingly, a new 112 6th paragraph claim interpretation has been added correctly reflecting that claims 1-5 include one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function; that such claim limitation(s) is/are: “actual steering angle determining section;” “target steering angle determining section;” “target angle setting section;” “control state switching section” in claims 1-5.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 03/11/2019:
Claims 1-5 have been examined.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Objections
1.	Claim 1 objected to because of the following informalities:  it is recommended to rewrite the fourth limitation/feature of the claim 1 [in the published specification] as the following: ”… a control state switching which the steering control is not performed…”  Appropriate correction is required.


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “actual steering angle determining section;” “target steering angle determining section;” “target angle setting section;” “control state switching section” in claims 1-5.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as determining actual steering angle of steered wheel; determining target steering angle; setting target angle of steered wheel; switching between control states, setting/bringing target angle to a steering angle/target steering angle, per fig. 2, Para [0045] of the published specification, claimed sections appear to be structure element(s)/component(s) of a bigger structure steering control apparatus.  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	

	
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	The terms "an angle that is brought closer to the actual steering angle from the target steering angle" and “bring(ing) the target angle closer to the target steering angle as time passes” in claim 1 are relative terms, which renders the claim indefinite. The term(s) "brought/bring(s)/bringing closer" is/are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear, and the specification, as originally filed or as published, is silent on how close, or how much/less close, or how much/less closer, or further away the claimed angle/target angle should be brought to the claimed actual steering angle/target steering angle in order to be considered as being “brought closer 
For the purpose of this examination, the term(s) "brought/bring(s)/bringing closer" is/are NOT given a patentable weight, and therefore the last limitation/feature of claim 1 will be interpreted as the following: “… wherein, the target angle setting section sets the target angle to 
1.1.2	Claim 1 recites the limitation "the operation amount of the steering gear" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.3	Claim 1 recites the limitation "an aircraft" in the claim preamble twice, thereby making unclear whether the same aircraft is being claimed in claim 1, or different aircrafts are being claimed in claim 1, which renders the claim indefinite. Clarification is required.
For the purpose of tis examination, it will be interpreted that the same aircraft is being claimed in claim 1.
1.1.4	Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.5	Claims 2-5 recite the limitation "an aircraft" in the claim preambles, thereby making unclear whether the same aircraft is being claimed in dependent claims 2-5 and in independent claim 1, wherein claims 2-5 directly and/or indirectly depend on claim 1, or different aircrafts are being claimed in independent claim 1 and dependent claims 2-5, which renders the claims indefinite. Clarification is required.
For the purpose of tis examination, it will be interpreted that the same aircraft is being claimed in independent claim 1 and dependent claims 2-5.
1.1.6	The term “brings(ing) the target angle closer to the target steering angle” in claim 2 is relative term, which renders the claim indefinite. The term "brought/bring(s)/bringing closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

For the purpose of this examination, the term "brought/bring(s)/bringing closer" is NOT given a patentable weight, and therefore the corresponding limitation/feature of claim 2 will be interpreted as the following: “… the target angle setting section brings the target angle 
1.1.7	The term “brings(ing) the target angle closer to the target steering angle” in claim 3 is relative term, which renders the claim indefinite. The term "brought/bring(s)/bringing closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear, and the specification, as originally filed or as published, is silent on how close, or how much/less close, or how much/less closer, or further away the claimed target angle should be brought to the claimed target steering angle in order to be considered as being “brought closer to the target steering angle,” which renders the claim indefinite. Clarification is required. 
For the purpose of this examination, the term "brought/bring(s)/bringing closer" is NOT given a patentable weight, and therefore the corresponding limitation/feature of claim 3 will be interpreted as the following: “… the target angle setting section brings the target angle 
1.1.8	The term “brings(ing) the target angle closer to the target steering angle” in claim 4 is relative term, which renders the claim indefinite. The term "brought/bring(s)/bringing closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

For the purpose of this examination, the term "brought/bring(s)/bringing closer" is NOT given a patentable weight, and therefore the corresponding limitation/feature of claim 4 will be interpreted as the following: “… the target angle setting section brings the target angle 


	
Allowable Subject Matter
1.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662